                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

KELVIN CHARLES RANSOM,                *

      Plaintiff,                      *

vs.                                   *
                                            CASE NO. 4:19-CV-130 (CDL)
BRIAN CAIL, AUDREY CAIL, and          *
MATT CAIL,
                                      *
      Defendants.
                                      *

                                O R D E R

      Kelvin Ransom, who is proceeding pro se, sued his former

employer and the employer’s son and daughter for defamation in

this federal court sitting in the State of Georgia. All Defendants

are residents of Alabama.      Before the Court is Defendants’ motion

to dismiss for lack of personal jurisdiction.          For the following

reasons, that motion (ECF No. 7) is granted.

      “In the context of a motion to dismiss for lack of personal

jurisdiction in which no evidentiary hearing is held, the plaintiff

bears the burden of establishing a prima facie case of jurisdiction

over the movant, non-resident defendant.”           Morris v. SSE, Inc.,

843 F.2d 489, 492 (11th Cir. 1988).              “A prima facie case is

established   if    the   plaintiff   presents   sufficient   evidence   to

defeat a motion for a directed verdict.          The district court must

construe the allegations in the complaint as true, to the extent

they are uncontroverted by defendant's affidavits or deposition
testimony.”    Id.    Here, there was no evidentiary hearing, and

Defendants provided no jurisdictional evidence.       Therefore, the

Court construes Ransom’s allegations as true and considers whether

they allege a sufficient basis for personal jurisdiction.

       Ransom alleges that Defendants Brian, Audrey, and Matt Cail

reside in Lee County, Alabama.        Ransom worked for Brian at B&J

Trucking, a business located in Salem, Alabama.       At some point,

Audrey told Brian that Ransom gave Matt drugs, and Brian fired

Ransom without investigating whether this statement was true.

Brian then spread false statements about Ransom to other employers

in Alabama and Georgia, which hurt Ransom’s ability to get another

job.

       To determine whether Defendants are subject to the Court’s

personal jurisdiction, the Court examines whether Ransom’s factual

allegations support personal jurisdiction under Georgia’s long-

arm statute, and if they do, whether exercising jurisdiction would

nevertheless violate the Due Process Clause of the Fourteenth

Amendment to the United States Constitution.         Diamond Crystal

Brands v. Food Movers Int’l, 593 F.3d 1249, 1257-58 (11th Cir.

2010).    “When a federal court uses a state long-arm statute,

because the extent of the statute is governed by state law, the

federal court is required to construe it as would the state’s

supreme court.”      Id. at 1258 (quoting Lockard v. Equifax, Inc.,

163 F.3d 1259, 1265 (11th Cir. 1998)).


                                  2
     It is undisputed that Defendants are residents of Alabama,

and Ransom does not allege that they transacted business in

Georgia.   The only possible basis for personal jurisdiction is

Defendants’   alleged   publication    of   defamatory   information   to

persons in Georgia.     Georgia’s long-arm statute provides personal

jurisdiction over “any nonresident . . . as to a cause of action

arising from any of the acts . . . enumerated in this Code section”

if the nonresident “[c]ommits a tortious act or omission within

this state, except as to a cause of action for defamation of

character arising from the act.”       O.C.G.A. § 9-10-91(2) (emphasis

added).    The statute “is clear, unequivocal and unambiguous in

mandating the exclusion of an action predicated on defamation.”

Worthy v. Eller, 594 S.E.2d 699, 700 (Ga. Ct. App. 2004) (quoting

Balmer v. Elan Corp., 583 S.E.2d 131, 134 (Ga. Ct. App. 2003)).

Here, Ransom alleged that Brian Cail defamed him.        The publication

of   defamatory     information   in    Georgia   standing    alone    is

insufficient to establish personal jurisdiction under Georgia’s

long-arm statute.

     In his response to Defendants’ motion to dismiss, Ransom makes

two additional allegations: (1) that Brian Cail “goes to [Ransom’s]

workplace to cause conflict . . . with damaging statements” and

(2) that Brian Cail sent a “child support letter” to the Division

of Family and Child Services in another effort to harm Ransom’s

reputation.   Pl.’s Resp. to Defs.’ Mot. to Dismiss 1-2, ECF No. 8.


                                   3
These   allegations   simply   provide     more   specific   information

supporting Ransom’s defamation claim.      The Georgia legislature has

determined that the commission of acts solely related and giving

rise to a defamation claim do not fall within the Georgia long-

arm statute.   Ransom did not allege that Defendants committed any

other acts in Georgia as required by the long-arm statute.         See,

e.g., Anderson v. Deas, 615 S.E.2d 859, 862 (Ga. Ct. App. 2005)

(“[A]n out-of-state defendant must do certain acts within the State

of Georgia before he can be subjected to personal jurisdiction.”)

(quoting Gust v. Flint, 356 S.E.2d 513, 514 (Ga. 1987)).             His

factual allegations thus do not support the exercise of personal

jurisdiction   over   Defendants       under   the   long-arm   statute.

Therefore, it is unnecessary for the Court to determine whether

the exercise of jurisdiction would offend due process.          Diamond

Crystal Brands, 593 F.3d at 1257-58.       Unable to satisfy the first

prong of the personal jurisdiction inquiry, Ransom’s complaint

must be dismissed for lack of personal jurisdiction.         Defendants’

motion to dismiss (ECF No. 7) is granted.

     IT IS SO ORDERED, this 23rd day of December, 2019.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       CHIEF U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




                                   4
